917 F.2d 22Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Frank Leroy CHESTER, Petitioner.
No. 90-8030.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 26, 1990.

On Petition for Writ of Mandamus.
Frank Leroy Chester, appellant pro se.
PETITION DENIED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frank Leroy Chester brought this mandamus petition seeking an order directing the district court to act favorably on his motion to compel the federal government to produce certain documents under 5 U.S.C. Sec. 552.  Since Chester filed this petition, the district court has denied his motion.  Therefore, any complaint Chester has regarding delay in the district court is moot.  Also, mandamus relief cannot be used as a substitute for appeal.   In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.